Citation Nr: 9901819	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-41 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for arthritis of the 
right shoulder.

5.  Entitlement to service connection for a low back injury.

6.  Entitlement to service connection for bilateral hearing 
loss.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to May 1967.  

This matter came before the Board of Veterans Appeals 
(hereinafter Board) on appeal from a rating decision of April 
1996, by the Washington, D.C. Regional Office (RO), which 
denied the veterans claims of entitlement to service 
connection for hypertension, heart disease, diabetes 
mellitus, arthritis of the right shoulder, low back injury, 
bilateral hearing loss, hiatal hernia and stomach ulcer.  The 
notice of disagreement with this determination was received 
in May 1996.  The statement of the case was issued in June 
1996.  The substantive appeal was received in July 1996 for 
the issues shown on the front page of this decision.  The 
veteran appeared and offered testimony at a hearing before a 
hearing officer at the RO in July 1997.  A statement of the 
case was issued in November 1997.  The appeal was received at 
the Board in February 1998. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that service connection is 
warranted for hypertension, heart disease, diabetes mellitus, 
arthritis of the right shoulder, low back injury and 
bilateral hearing loss, all of which had their onset in 
military service.  The veteran indicates that he suffered a 
broken right shoulder prior to service, but was reassured at 
the time of his entry into service that it would not be a 
problem; he states that he developed arthritis in the right 
shoulder as a result of his service duties.  The veteran 
asserts that he was treated for symptoms of a heart condition 
in service, including chest pains, weakness and cold sweats.  
The veteran further indicates that he suffered a low back 
injury during field exercises in service in 1961, when he 
jumped from the rear of a truck; he states that he has 
continued to suffer from low back problems.  The veteran 
maintains that he developed hearing loss as a result of his 
military service.  He argues, therefore, that service 
connection should be granted for all of the claimed 
disabilities.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claims for 
service connection for hypertension, heart disease, diabetes 
mellitus, arthritis of the right shoulder, low back injury 
and bilateral hearing loss are well-grounded.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
that the veteran currently suffers from heart disease, a low 
back injury or bilateral hearing loss.  

2.  The veteran's claims file contains no competent medical 
evidence showing that the currently diagnosed diabetes 
mellitus, hypertension, and arthritis of the right shoulder 
were present during active duty or within one year of his 
separation from active duty, or they are otherwise linked to 
his active duty service or any occurrence therein.  




CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims of entitlement to service connection for hypertension, 
heart disease, diabetes mellitus, arthritis of the right 
shoulder, low back injury, and bilateral hearing loss.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual background.

The service medical records do not contain any reference to 
any low back injury, arthritis of the right shoulder, 
bilateral hearing loss, or diabetes mellitus.  The service 
medical records show that the veteran was seen in September 
1953 for complaints of pain across the chest; x-ray study of 
the chest was negative.  The veteran was next seen in March 
1954 for complaints of pain in the right chest for the past 
three days; on x-ray study of the chest, the heart was normal 
in size, shape and position.  In May 1955, the veteran 
complained of pain in the left chest, radiating to the left 
arm; on examination, blood pressure reading was 122/80, 
breath sounds and heart sounds were normal.  The impression 
was no disease.  An ECG was reported to be borderline 
abnormal; however, it was noted that in the absence of other 
clinical evidence of cardiac disease, it would be considered 
of no significance.  

On November 26, 1962, the veteran was admitted to the 
hospital for complaints of chest pain; he also complained of 
a lump in his chest.  The admitting diagnosis was possible 
myocardial infarction.  On evaluation, blood pressure reading 
was 150/100; all else was reported to be negative.  Following 
a complete evaluation, it was reported that no evidence of 
heart disease was found; the diagnosis at discharge on 
December 1, 1962 was cardiospasm suspected but not proven.  
At discharge from the hospitalization he was asymptomatic.  
The veteran was again seen in March 1965 for complaints of 
vague chest pain and increased anxiety.  On examination, 
blood pressure reading was 130/85; the heart was not 
enlarged, with regular rhythm and no murmurs.  The impression 
was no evidence of disease.  The veteran was next seen on 
October 5, 1966 for complaints of vague chest pain after 
participating in cardiac resuscitation yesterday; he 
indicated that the pain radiated to his back, and he was 
somewhat anxious.  Blood pressure reading was 150/100 in the 
right arm, and 145/100 in the left arm.  The heart had 
regular rhythm, with no murmurs or splits.  The impression 
was probable neuritis or questionable psychogenic pain; it 
was noted that the veteran did have blood pressure elevation 
over a 20-minute period.  Subsequent blood pressure readings 
were reported as 140/80 on October 6, 1966 and 128/82 on 
October 7, 1966.  An ECG performed on October 6, 1966 was 
within normal limits.  His blood pressure on October 8, 1966 
was 130/76 and 122/70 and on October 9, 1966 it was 128/80 
and 132/88.  On October 10. 1966 his blood pressure was 
124/80.  A February 10, 1967 notation was that the veteran 
had no complaints on retirement physical examination.  A May 
8, 1967 entry shows that he complained of nervousness and 
anxiety.  Physical examination was negative and his blood 
pressure was 150/90.  The impression was anxiety reaction. 

The veteran filed a claim for service connection for a back 
injury and a heart condition in June 1967.  The record shows 
that he failed to report for an examination in July 1967.  
The claims file contains VA Form 21-6798 dated in August 1967 
which indicates that the veteran was to be sent a letter FL 
21-812 Notice of Disallowance-Failed to Report for 
Examination with block 1 marked and FL 21-822 Dummy.  As it 
is not clear that the veteran was furnished notice of the 
denial the Board is considering those issues de novo.  

The veteran filed a claim for the issues shown on the front 
page of this decision in March 1996.

At the time of his personal hearing in July 1997, the veteran 
indicated that he had a possible heart attack in 1962.  The 
veteran reported that he passed out and was taken to an Army 
Hospital in 1962, at which time doctors told him that they 
could not find anything in reference to his heart; it was 
thought that he had had an anxiety reaction.  The veteran 
testified that he continued to experience elevated blood 
pressure problems after service, and had been put on several 
diets to bring down his blood pressure.  The veteran 
indicated that he was still taking medication for blood 
pressure problems; he stated that he was presently receiving 
treatment at Walter Reed Army Hospital.  The veteran also 
testified that he injured his back while on active duty; he 
indicated that he continued to have problems with his back.  
The veteran maintained that he currently had a hearing 
problem that was due to his duties in military service; he 
stated that he was exposed to noise on the rifle range, and 
they were rarely provided ear protection.  

Received in August 1997 were treatment records from Walter 
Reed Army Hospital, dated from September 1995 to August 1997, 
which show that the veteran received clinical attention and 
treatment for high blood pressure, degenerative joint disease 
of the right shoulder and non-insulin dependent diabetes 
mellitus.  The records indicate that the veteran was seen in 
September 1995 for follow up treatment; his blood pressure 
reading was 140/75.  The assessment was blood pressure well-
controlled, and non-insulin dependent diabetes mellitus.  The 
veteran was seen in April 1996 for complaints of right 
shoulder pain and discomfort for the past three days; on 
examination, there was joint tenderness in the right lateral 
distribution.  The chest was clear, and the heart had regular 
rhythm and rate.  The diagnosis was right C6 cervical 
radiation.  During a subsequent clinical visit in April 1996, 
the pertinent diagnosis was degenerative joint disease of the 
right shoulder.  When seen in June 1996, the veteran 
complained of recurrent severe right shoulder pain; it was 
noted that he injured his shoulder by hyperextending it back 
in April 1996.  

B.  Legal analysis.

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Where the veteran served 90 days or more 
during a period of war or after December 31, 1946 and certain 
diseases, such as arthritis or hypertension or heart disease 
or diabetes mellitus becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service or in the presumptive period 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his/her claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 80 (1990).  The claim 
must be accompanied by supporting evidence; allegations are 
not enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In 
order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

I.  Entitlement to service connection for 
heart disease, a back injury, and 
bilateral hearing loss.

While the veteran was seen for complaints of chest pain in 
service, heart disease was specifically ruled out.  In 
addition, the current medical evidence is completely devoid 
of any findings of heart disease.  Although the veteran 
currently asserts that he has heart disease, which had its 
inception in service, no competent medical evidence has been 
submitted to support his position.  Thus, since there is no 
competent medical evidence of a current diagnosis of heart 
disease, the first prong of Caluza is not satisfied.  As 
such, the veteran's claim for heart disease must fail.  
Accordingly, the Board concludes that the veteran's claim of 
entitlement to service connection for heart disease is not 
well-grounded and must be denied.  

With respect to the claims of entitlement to service 
connection for a low back injury and bilateral hearing loss, 
the Board observes that the service medical records are 
completely devoid of any finding or diagnosis of a low back 
injury or hearing loss.  Further, the post service medical 
records do not demonstrate any complaints or diagnoses of a 
low back disorder resulting from a back injury or of 
bilateral hearing loss.  Since the evidence does not 
currently demonstrate the presence of any low back disorder 
resulting from a back injury or bilateral hearing loss, 
service connection cannot be granted for those disorders.  
See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

II.  Entitlement to service connection for hypertension.

In the case at hand, the veteran's claims file contains 
numerous instances of post-service treatment for hypertension 
or high blood pressure at Walter Reed Army Hospital.  These 
records are sufficient to meet the first requirement set 
forth by the Court in Caluza (competent medical evidence of a 
current disability) in order for the veteran's claim to be 
found well-grounded.  The veteran's service medical records 
do not contain a diagnosis of hypertension.  In the case at 
hand, the veteran has submitted no competent medical evidence 
which shows that he had hypertension in service, that he had 
hypertension to a compensable degree within the one year 
presumptive period after separation from service, or that he 
currently suffers from hypertension which is related to an 
inservice disease or injury.  Thus, the claim for entitlement 
to service connection for hypertension is not well-grounded.  
Caluza.

The Board also points out that although the veteran seeks to 
relate his hypertension to his period of service, there is no 
indication that the veteran has the requisite medical 
expertise to offer such an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

III.  Entitlement to service connection for diabetes 
mellitus.

The veteran's service medical records are completely silent 
as to a diagnosis of or treatment for diabetes mellitus.  
Significantly, on his application for compensation dated in 
March 1996, the veteran indicated that he initially received 
treatment for diabetes mellitus in 1986.  As there is no 
indication that the veteran was treated for or diagnosed with 
diabetes mellitus during his active duty service, the second 
requirement set forth in Caluza, in order to make a claim 
well-grounded, has not been met.  

Moreover, the veteran has presented no competent medical 
evidence that the diabetes mellitus is linked to active duty 
service or that he suffered from this disease (to a 
compensable degree) within a year of his separation from 
service.  The veteran's claim therefore does not meet the 
second or third requirements set forth by the Court in Caluza 
for a claim to be found well-grounded.  Accordingly, the 
Board is compelled to find that the veterans claim of 
entitlement to service connection for diabetes mellitus is 
not well-grounded.  

IV.  Entitlement to service connection for arthritis of the 
right shoulder.

In order for service connection to be granted, there must be 
competent evidence showing a current disability which has a 
definite relationship with an injury or disease, or some 
other manifestation of the disability, that occurred or was 
aggravated during service.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau, 2 Vet. App. at 143.  

Initially, the Board observes that the service medical 
records are completely devoid of any finding or diagnosis of 
arthritis of the right shoulder.  More importantly, while the 
postservice medical evidence reflect complaints and findings 
of degenerative joint disease of the right shoulder, the 
veteran has presented no competent medical evidence of a 
nexus of the current arthritis of the right shoulder to 
service or any occurrence therein.  The only evidence 
connecting the veteran's currently shown right shoulder 
disorder, with recently diagnosed arthritis, and his active 
duty service is the veteran's own unsupported testimony.  As 
a lay person, the veteran cannot offer testimony as evidence 
pertaining to medical causation or diagnosis.  See Espiritu, 
2 Vet. App. at 494-5.  The Board finds this claim not well-
grounded.  


ORDER

Entitlement to service connection for hypertension is denied 
as not well-grounded.  

Entitlement to service connection for heart disease is denied 
as not well-grounded.  

Entitlement to service connection for diabetes mellitus is 
denied as not well-grounded.  

Entitlement to service connection for arthritis of the right 
shoulder is denied as not well-grounded.  

Entitlement to service connection for a back injury is denied 
as not well-grounded.  

Entitlement to service connection for bilateral hearing loss 
is denied as not well-grounded.  


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
